DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomm et al. (US 2016/0091004).
Regarding claim 1, Gomm et al. discloses a hydraulic system comprising: a hydraulic actuator (190); an engine driven pump (230, 220) that delivers hydraulic fluid to the actuator at a first pressure (paragraph [0065]); and a boost pump (130) that delivers hydraulic fluid to the actuator at a second pressure that is higher than the first pressure (paragraph [0065]); wherein hydraulic fluid returning from the actuator (190; through 170 or 18’ depending on actuating direction) to the engine driven pump is delivered to the boost pump prior to reaching the engine driven pump (230, paragraph [0067]).  
Gomm et al. fails to teach that the hydraulic system is used in an aircraft for a flight control member. However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).


Gomm et al. fails to teach that the hydraulic system is used in an aircraft for a flight control member. However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). 
Regarding claim 20, Gomm et al. discloses changing a shuttle valve (160) from a first valve, based on the pressure of the hydraulic fluid at the shuttle valve, to a second valve position when the system pressure is below a predetermined pressure at the actuator (paragraphs [0065] – [0067]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomm et al. in view of Zakula (US 5,937,646).

Regarding claim 19, Gomm et al. fails to disclose adjusting an angular position of a swashplate in the boost pump. However, Zakula discloses a pivotable swashplate (80) in a hydraulic system. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the adjustable swashplate taught by Zakula in the system of Gomm et al. in order to regulate pressure and flow output of the boost pump.

Claims 16 – 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomm et al. in view of Bae Systems (EP 3067252).
Regarding claims 16 and 18, Gomm et al. fails to teach an accumulator. However, Bae systems discloses a hydraulic system having an accumulator (108). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the accumulator taught by Bae systems in the system of Gomm et al. in order to provide a source of pressurized fluid to the system to supplement the boost pump thereby maintaining a baseline pressure in the fluid lines.
Regarding claim 17, Gomm et al. in view of Bae systems discloses that in response to the load pressure demand, continuing to supply hydraulic fluid to the boost pump from the engine driven pump (paragraph 0081], Gomm et al.)  

Allowable Subject Matter
Claims 2 – 7 and claim 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record fails to teach a valve positioned upstream from the boost pump and movable between a first valve position in which the hydraulic fluid is delivered to the boost pump from just the engine driven pump and a second valve position in which the hydraulic fluid is delivered to the boost pump from a return line that leads away from the hydraulic actuator.
Claims 10 – 14 are allowed; the prior art of record fails to teach a spare line that extends between the return line and the boost pump, the spare line positioned along the return line upstream from the engine driven pump

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853.  The examiner can normally be reached on 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALENTINA XAVIER/Primary Examiner, Art Unit 3642